DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 30, 2021.  Claims 1-13 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-13, the closest prior art reference, Shiyanovskii et al. (US 2016/0018679 A1), fails to disclose or make obvious all of the limitations of claim 1, including the limitations, “the parallel plate liquid crystal panel being stabilized by photoirradiation, and wherein the polarization grating plate has a thickness such that it acts as a half-wave plate in the optical wavelength region including ultraviolet and a birefringence axis of a birefringent mediuma light-receiving surface that is an end surface of one of the wedge-shaped substrates on the opposite side of the switching liquid crystal phase panel from the polarization grating plate is emittable with a polarization from a light-emitting surface that is an end surface of the other wedge-shaped substrate parallel to the end surface.”  Namely, Shiyanovskii et al. discloses a similar structure including wedge shaped substrates, but fails to disclose the limitations of applicant’s claimed invention, such as the liquid crystal thickness that results in the liquid crystal panel being a half-wave plate for UV light and the position of a polarizer on the light exit surface of the panel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
May 8, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871